DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 39 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanchez (WO 2017037322).
In regards to claim 39, Sanchez teaches a parasite eradicating device configured for eradicating parasites by directing the high-temperature airflow in a stream at an infestation area where parasites thrive (Paragraph 0015 of translation); and suctioning the high-temperature airflow away from the infestation area, such that the parasites are killed and eggs of the parasites are rendered nonviable (Paragraph 0008 of translation) by the heat of the high- temperature airflow (Paragraph 0013 of translation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40-41, 43-46 and 54-57 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez, as applied to claim 39 above, in view of Kang (WO 2007078139).
Regarding claims 40-41, 43-44, 46, and 54-55, Sanchez teaches a hand-held unit having a housing (7) with at least two operational combing teeth (8) extending from said housing, and configured such that a distal end of each of the at least two operational combing teeth comes into close proximity with a surface of parasite infestation area during a combing operation; 
wherein at least one operational combing tooth of said at least two operational combing teeth has at least one high-temperature airflow outlet nozzle disposed on a first surface of said at least one operational combing tooth and is configured to emit a stream of hot air, 
and another at least one operational combing tooth of said at least two operational combing teeth has at least one airflow intake aperture disposed on a facing surface of said another at least one operational combing tooth, wherein said facing surface is at least partially facing said first surface, and said at least one airflow intake aperture is configured for suctioning said stream of hot air by a suction force generated in said device.
However, Kang teaches providing a handheld hair grooming tool (See Figure 1) having a plurality of comb teeth (see Figures 3 and 4), where a first tooth (36) has at least one airflow outlet nozzle (51) disposed on a first surface of said at least one operational combing tooth and is configured to emit a stream of hot air (Page 4, paragraph [26], where however it is heated, is heated through a heating mechanism) in a direction generally tangential to a surface of the scalp of a user (see Figure 3), and another at least one operational combing tooth (36) of said at least two operational combing teeth has at least one airflow intake aperture (34/35) disposed on a facing surface of said another at least one operational combing tooth (see Figure 3), wherein said facing surface is at least partially facing said first surface, and said at least one airflow intake aperture is configured for suctioning said stream of hot air by a suction force generated in said device (Page 6, paragraph [44] which provides for a concentrated stream of hot air by said suction force such that said concentrated stream of hot air flows forcefully across an unobstructed, shortest separating space between said at least one high-temperature airflow outlet nozzle and said at least one airflow intake aperture via operation of an air pump). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the handheld suction/blowing tool of Sanchez to be arranged as a single combing implement, as taught by Kang, in order to provide a device that is easier to handle.
Regarding claim 45, Sanchez teaches the comb teeth provide the high temperature outflow nozzle and at least one intake aperture, but does not teach each are provided on at least one tooth. However, Kang teaches providing comb teeth where the airflow to the device is reversible such that each tooth is capable of both high temperature outflow and air intake (Page 6, paragraph [45]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teeth of Sanchez to be reversibly capable of both heated hair output and suction, as taught by Kang, in order to allow more versatility to the device, and the ability to aid the device in resolving potential clogs in the flow of air.
	Regarding claims 56-57, Sanchez teaches at least one temperature sensor; a processor; and a controller; wherein said at least one sensor is configured to sense at least one parameter of operation of said device; wherein said processor is configured to determine at least whether said at least one parameter of operation falls within a predetermined allowable range of values for said at least one parameter; and wherein said controller is configured to vary said operation of said parasite eradicating device in order to maintain said at least one parameter of operation within said predetermined allowable range (see abstract).

Claims 42 and 47-53 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez in view of Kang, as applied to claim 40 above, in further view of Dolev (US Pat # 5,261,427).
	In regards to claims 42, 47-48 and 50-53, Sanchez teaches the combing teeth, but does not teach the distal end of at least one of said at least two operational combing teeth is configured with a spacer to maintain a space between said distal end and said surface of said infestation area when said hand-held unit is brought as close as possible to said surface of said infestation area.
	However, Dolev teaches providing a lice comb with heated hair (Col 2, Lines 5 and 28 which teaches air heated to 80 degrees C) provided through comb teeth (38), where the distal end of the comb teeth is provided with a spacer (57 which is formed as an auxiliary combing tooth extending adjacent to the combing tooth) to maintain a distance between a distal end of the teeth and a surface of the infestation area, wherein at least a portion of said spacer that comes into contact with said infestation area surface is cooled by an active cooling system (Col 4, Lines 64-68 which forms a closed circuit of cooler fluid air provided through a thermal barrier conduit) where the hot air can be deflected to 6mm from the surface of the infestation area (Col 4, Lines 55-60). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the heat dispensing teeth of Sanchez to contain the spacer/coolant of Dolev to provide heated air to within 6mm of the infestation, in order to protect the scalp of the user from inadvertent burning. With regards to the temperature of the air provided, it further would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the heated air of Sanchez to be heated to 80 degrees C as taught by Dolev, in order to provide air hot enough to effectively kill the lice.
	Regarding claim 49, Sanchez/Dolev teach the spacer to provide protection for a user’s scalp from the heated air being applied from the comb teeth (Dolev, Col 4, Lines 64-68), but does not teach the spacer comprises a non-thermally conductive material. However, as the spacing element is provided specifically for the purpose of not directly allowing for heat to contact the scalp of the user, it would have been obvious to one of ordinary skill in the art at the time the invention was field to modify the spacing elements of Sanchez/Dolev to be made of a non-thermally conductive material, in order to provide a material that will not burn the user.

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Sanchez in view of Kang, as applied to claim 40 above, in further view of Feng (CN 203575313).
	In regards to claim 58, Sanchez teaches the combing teeth, but does not teach a retraction mechanism disposed between said at least one of said operational combing teeth and said housing, wherein the retraction mechanism is normally biased such that a combing tooth thereof is in a normally extended position and such that the combing tooth retracts under pressure exerted upon the combing tooth by said surface of the infestation area at a start of said combing operation. However, Feng provides a hair grooming tool with a retraction mechanism for toothed hair engaging assemblies to allow the assemblies to be biased outward and retract inward during use in order to better trap loose hair while using the device (Paragraph 0004). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teeth of Sanchez to be biased, as taught by Feng, in order to allow the teeth to better capture loose hair during use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772   

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772